DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Pysher on 18 January 2022.

The application has been amended as follows: 
In claim 17, on line 1, please change “11” to --16--.
In claim 19, on line 1, please change “11” to --18--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to teach and/or suggest a test system comprising: a tray comprising receptacles to hold devices, the devices comprising devices to be tested or devices that have been tested; a motor that is controllable to cause vibrations; and especially a component that couples the motor to a side of the tray to cause the tray to vibrate in response to the vibrations of the motor, the side of the tray surrounding the receptacles.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Correa et al. (US 2011/0067633 A1) discloses a vibration mechanism for vertical egg alignment prior to in-ovo injection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855